Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 1, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153625 & (58)(59)(60)(68)                                                                         Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  SEJASMI INDUSTRIES, INC.,
            Plaintiff/Counter-Defendant-
            Appellee,
  v                                                                 SC: 153625
                                                                    COA: 328292
                                                                    Macomb CC: 2014-004273-CB
  A+ MOLD, INC., d/b/a TAKUMI
  MANUFACTURING COMPANY,
            Defendant/Cross-Defendant,
  and
  QUALITY CAVITY, INC.,
           Defendant/Counter-Plaintiff/Cross-
           Plaintiff/Third-Party Plaintiff-
           Appellant,
  and
  NKL MANUFACTURING, INC.,
             Third-Party Defendant.
  _________________________________________/

         On order of the Court, the motions for immediate consideration and the motion for
  leave to file brief amici curiae are GRANTED. The application for leave to appeal the
  April 5, 2016 judgment of the Court of Appeals is considered, and it is DENIED, because
  we are not persuaded that the questions presented should be reviewed by this Court prior
  to the completion of the proceedings ordered by the Court of Appeals. The motion for
  stay of trial court proceedings is DENIED.

          VIVIANO, J., did not participate due to a familial relationship with the presiding
  circuit court judge in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 1, 2016
         a0628
                                                                               Clerk